The majority of the court are of the opinion that the record satisfiactorily shows that Sam Kart paid the mortgage here involved before he afterwards took an assignment of it to himself and Scruggs. Therefore, he could not take a valid assignment as against his wife, to whom he had previously conveyed the property and promised to pay the mortgage. It follows that the decree appealed from should be reversed.
Reversed and remanded.
TERRELL, C. J., BROWN, BUFORD and THOMAS, J. J., concur.
WHITFIELD and CHAPMAN, J. J., dissent.